 182311 NLRB No. 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Duke University, 306 NLRB 555.Duke University and Amalgamated Transit Union,Local 1328. Case 11±CA±15030May 26, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHBased on a charge filed by the Union on June 10,1992, the General Counsel of the National Labor Rela-
tions Board issued a complaint and notice of hearing
on June 24, 1992, alleging that the Respondent vio-
lated Section 8(a)(5) and (1) of the Act by refusing to
recognize and bargain with the Union as the exclusive
collective-bargaining representative of certain of its
employees. The Respondent filed a timely answer ad-
mitting in part and denying in part the allegations in
the complaint.On December 2, 1992, the General Counsel, theUnion, and the Respondent filed with the Board a stip-
ulation of facts, with attached exhibits, and moved to
transfer this proceeding to the Board. The parties
agreed that the stipulation and exhibits, together with
the charge, complaint and notice of hearing, and an-
swer and amended answer, constitute the entire record
in this case. They waived their right to a hearing and
decision by an administrative law judge. On January
28, 1993, the Board approved the stipulation and trans-
ferred the proceeding to the Board for issuance of a
decision and order. Thereafter, the General Counsel
and the Respondent filed briefs.On the entire record and briefs, the Board makes thefollowingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a private nonprofit educationalinstitution with its main campus located at Durham,
North Carolina. The Duke University Medical Center,
an acute care hospital facility, is included in the Re-
spondent's operations. During the 12-month period
preceding execution of the stipulation, a representative
period, the Respondent, in the course and conduct of
its operations, derived gross revenue of at least $1 mil-
lion, of which $50,000 was received from points out-
side the State of North Carolina.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsFollowing the election held August 29, 1991, theRegional Director for Region 11, pursuant to theBoard's Decision on Review and Order of February28, 1992,1certified the Union on March 30, 1992, asthe exclusive bargaining representative of the employ-
ees in the following appropriate unit:All full-time bus drivers employed by the Em-ployer at its campus at Durham, North Carolina,
excluding supervisors as defined in the Act.By letter dated May 12, 1992, the Union requestedthat the Respondent recognize and bargain collectively
with the Union as the exclusive representative of all
employees in the unit described above. By letter dated
May 22, 1992, the Respondent refused to recognize or
engage in collective bargaining with the Union.III. CONTENTIONSOFTHEPARTIES
The Respondent contends that a unit of full-time busdrivers serving its entire university, including its on-
campus acute care hospital, is not an appropriate unit.
The Respondent claims that the Board erred in affirm-
ing the Regional Director's unit determination in the
earlier representation case.The General Counsel submits that the Board's unitdetermination in the earlier representation case pre-
cludes the Respondent from relitigating the unit issue
in this unfair labor practice proceeding.IV. DISCUSSIONAll representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not allege
newly discovered and previously unavailable evidence
or special circumstances. The Respondent is attempting
to relitigate issues that were or could have been liti-
gated in the prior representation case. It is well settled
that in the absence of newly discovered and previously
unavailable evidence or special circumstances, a re-
spondent in an unfair labor practice proceeding alleg-
ing a violation of Section 8(a)(5) is not entitled to re-
litigate issues that were or could have been litigated in
a prior representation proceeding. Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941); HeuerInternational Trucks, 279 NLRB 127 (1986). Accord-ingly, we conclude that the Respondent's refusal to
bargain violates Section 8(a)(5) of the Act.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following constitutes a unit appropriate forcollective bargaining within the meaning of Section
9(b) of the Act: 183DUKE UNIVERSITY2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''All full-time bus drivers employed by the Em-ployer at its campus at Durham, North Carolina,
excluding supervisors as defined in the Act.4. At all times since March 30, 1992, the Union hasbeen the exclusive certified collective-bargaining rep-
resentative of the employees in the appropriate unit
within the meaning of Section 9(a) of the Act.5. By refusing, since May 22, 1992, to recognizeand engage in collective bargaining with the Union as
the exclusive representative of the employees in the
above described appropriate unit, the Respondent has
engaged and is engaging in unfair labor practices with-
in the meaning of Section 8(a)(5) and (1) of the Act.6. The Respondent's unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)
of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Duke University, Durham, North Caro-
lina, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with theUnion as the exclusive representative of the employees
in the following appropriate bargaining unit:All full-time bus drivers employed by the Em-ployer at its campus at Durham, North Carolina,
excluding supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and bargain in good faith with theUnion as the exclusive representative of its employees
in the above-described unit with respect to wages,
hours, and other terms and conditions of employment
and, if an understanding is reached, embody the under-
standing in a signed agreement.(b) Post at its Durham, North Carolina facilities cop-ies of the attached notice mark ``Appendix.''2Copiesof the notice, on forms provided by the Regional Di-
rector for Region 11, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to recognize and bargain withAmalgamated Transit Union, Local 1328, as the exclu-
sive collective-bargaining representative of our em-
ployees in the following appropriate bargaining unit:All full-time bus drivers employed at our campusat Durham, North Carolina, excluding supervisors
as defined in the Act.WEWILL
recognize and bargain with the Union asthe exclusive representative of our employees in the
bargaining unit with respect to wages, hours, and other
terms and conditions of employment and, if an under-
standing is reached, we will embody the understanding
in a signed agreement.DUKEUNIVERSITY